     Case 2:18-cv-04996-VBF-AS Document 55 Filed 06/05/20 Page 1 of 1 Page ID #:509



 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11     CARL BENNETT,                          )   NO.   CV 18-4996-VBF (AS)
                                              )
12                      Plaintiff,            )
                                              )
13                v.                          )         JUDGMENT
                                              )
14     FELICIA PONCE, et. al.,                )
                                              )
15                      Defendants.           )
                                              )
16
17           Pursuant to the Court’s Order Accepting Findings, Conclusions
18     and Recommendations of United States Magistrate Judge,
19           IT IS ADJUDGED that the above-captioned action is dismissed
20     with prejudice as to Defendants Matthews and Aird and without
21     prejudice and with leave to amend as to Defendants Castro and Ponce.
22
23     Dated: June 5, 2020
24
25                                                   VALERIE BAKER FAIRBANK
                                                  UNITED STATES DISTRICT JUDGE
26
27
28
